AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet |

UNITED STATES DISTRICT COURT

District of Montana

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

Vv.
Case Number: CR-05-15-BLG-RFC-02, CR-05-24-BLG-RFC
USM Number: 08658-046

Robert Kelleher
Defendant’s Attorney

Daniel Curtis Bigman

Date of Original Judgment: _ 1/26/2006
(Or Date of Last Amended Judgment)

 

 

Reason for Amendment:
(1) Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
(1 Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
P. 35(b))
(J Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))

uw Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

CL] Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
L] Modification of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(c)(1))

(J Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

C1 Direct Motion to District Court Pursuant [1] 28 U.S.C. § 2255 or
[] 18 U.S.C. § 3559(c)(7)

C1 Modification of Restitution Order (18 U.S.C. § 3664)

Se a a a ae

THE DEFENDANT:
[M pleaded guilty to count(s) _1,2,6,8,11,15 in CR-05-15; and 1 in CR-05-24

C1 pleaded nolo contendere to count(s)
which was accepted by the court.

 

 

1 was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense
18:2241;1153

   
  

 

Offense Ended Count *
4/2¢ CR-05-15

     

Aggravated sexual abuse

 

So

- 18:113(a)( ssault
The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

ow Count(s) 7,9 in CR-05-1 5 C1 is (Mare dismissed on the motion of the United States.

.,, It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

1/26/2006
Dat¢ of Imposition of Judgment

Ale

  

 

 

 

 

Signature of Judge
Susan P. Watters District Judge

 

Name and Title of Judge

7/29/2019
Date

 
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 2 of 5
DEFENDANT: Daniel Curtis Bigman
CASE NUMBER: CR-05-15-BLG-RFC-02, CR-05-24-BLG-RFC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

Life imprisonment on each counts 1,2,6,8,11 and 15 in on.05- Bene 120 months on Count 1 in CR-05-24, all to run
concurrent, for a total sentence of life imprisonment

{The court makes the following recommendations to the Bureau of Prisons:

That defendant be designated to the federal facility at Butner, NC so that he may receive needed sexual offender treatment,
and that he participate in a 500-hour drug treatment program to address his dependency issues, if he qualified for the same.

™ The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cat Oh am. Ol p.m. on
(1  asnotified by the United States Marshal.

 

O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

1] before 2 p.m. on

 

1 _asnotified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case

Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page 3. of 5

DEFENDANT: Daniel Curtis Bigman
CASE NUMBER: CR-05-15-BLG-RFC-02, CR-05-24-BLG-RFC

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

NO TERM OF SUPERVISED RELEASE IMPOSED SINCE A SENTENCE OF LIFE IMPRISONMENT WAS IMPOSED

WN

7.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

(= The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

(J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

0

O

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 4 of 5
DEFENDANT: Daniel Curtis Bigman

CASE NUMBER: CR-05-15-BLG-RFC-02, CR-05-24-BLG-RFC
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* _—‘Fine Restitution
TOTALS $ 700.00 $ $ $ 13,448.47
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
[vf The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately LD ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 36641 , all nonfederal victims must be paid
before the United States is paid.

   

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
AS , oe Seeeee ee
G.§

$9,519.64

     

TOTALS $ 0.00 $ 13,448.47

(1 Restitution amount ordered pursuant to plea agreement $

[1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
L] the interest requirement is waived for [fine C1 restitution.

L] the interest requirement forthe (J fine C1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 5 of 5
DEFENDANT: Daniel Curtis Bigman
CASE NUMBER: CR-05-15-BLG-RFC-02, CR-05-24-BLG-RFC

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A [ff Lump sum payment of $ 700.00 _ ____ due immediately, balance due

CL not later than , or
(1 inaccordancewith [|] C, [J D, J E,or [{ Fbelow;or

B  (] Payment to begin immediately (may be combined with [J C, [1] D,or wv F below); or

C () Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (J Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Kal Special instructions regarding the payment of criminal monetary penalties:

P|

Payment of criminal monetary penalties are due during imprisonment at the rate of not less than $25.00 per
quarter, and payment shall be through the Bureau of Prisons Inmate Financial Responsibility Program. Payment
shall be made to the Clerk, United States District Court, James F. Battin , U.S. Courthouse , 2601 2nd Avenue
North, Suite 1200, Billings, Montana, 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penstiee except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

uv Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Name: Daniel Curtis Bigman Case number CR-05-15-BLG-RFC-02; CR-05-24-BLG-SPW,; Patrick Doyle Case Number
CR-05-15-BLG-SPW-01. Total $13,448.47; Joint and Several $13,448.47 and shall be disbursed to victims A.S. in the
amount of $3,928.83 and C.S. in the amount of $9,519.64.

L]_ The defendant shall pay the cost of prosecution.

[] The defendant shall pay the following court cost(s):

L] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, ?) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) ‘A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
